Citation Nr: 0914596	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967 and from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

When the case was previously before the Board in July 2008, 
it was determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a skin rash, including as due to an 
undiagnosed illness.  The Board found that new and material 
evidence had been received to reopen the Veteran's claim for 
service connection for PTSD.  The claim was reopened and 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must consider all claims reasonably raised by the 
record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  When the claim was 
previously before the Board, it liberally construed the claim 
and inquired as to diagnoses beyond PTSD.  Review of the 
report of the October 2008 VA psychiatric examination shows 
that it responded to all of the Board's inquiries, except the 
last:

If the Veteran is found to have any 
other acquired psychiatric disorder 
other than PTSD, the examiner should 
provide an opinion with respect to each 
such disorder as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disorder 
is etiologically related to the 
Veteran's active duty.  

The examiner diagnosed dementia but did not provide an 
opinion with respect to whether it was at least as likely as 
not that the dementia was etiologically related to the 
Veteran's active duty.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders and 
that VA has a duty to ensure compliance with the terms of the 
remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  See 
also Charles v. Principi, 16 Vet. App. 370 (2002).  There, 
the Court referred to 38 U.S.C.A. § 5103A(d) and held that 
because a medical nexus opinion was "necessary to make a 
decision on the [appellant's] claim," VA erred in failing to 
obtain such a medical nexus opinion in that case.  Thus, this 
case must again be remanded so the examiner can respond to 
the Board's previous request for a nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should return the claims file to 
the examiner who did the October 2008 
VA examination for mental disorders and 
diagnosed dementia.  The examiner 
should provide an opinion with respect 
to the diagnosis of dementia as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
the dementia is etiologically related 
to the Veteran's active duty.  An 
explanation for the opinion should be 
provided.  

If the examiner can not respond to this 
opinion request without further 
examination or testing, such 
examination or testing should be 
scheduled.  

If the examiner who did the October 
2008 examination is not available, 
another examiner can provide the 
requested opinion.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




